Citation Nr: 1402164	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, and if so whether service connection is warranted.

2. Whether new and material evidence has been received to reopen the claim of service connection for back condition, claimed as lumbar spine condition, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the Regional Office (RO) denied the Veteran's two claims for service connection for bilateral hearing loss and for back condition, claimed as lumbar spine condition.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012.  The following month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) which included additional medical evidence, and the RO issued a supplemental statement of the case (SSOC), which assessed the new evidence and continued the denial of the Veteran's claims.

Although the RO reopened and denied the claims for service connection on the merits, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issues as noted on the cover page of this decision.

The issues of service connection for bilateral hearing loss and back condition are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied service connection for bilateral hearing loss and for back condition, currently claimed as low back condition and lumbar spine condition.  The Veteran was advised of the RO's decision and his appellate rights, did not appeal the decision, and new and material evidence was not received within one year.
2.  Evidence received since the April 1994 RO rating decision is not cumulative or redundant of the evidence of record at the time of that decision and relates to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and for back condition, currently claimed as low back condition and lumbar spine condition.


CONCLUSIONS OF LAW

1.  The RO's April 1994 rating decision denying service connection for bilateral hearing loss and for back condition, currently claimed as low back condition and lumbar spine condition, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for bilateral hearing loss and for back condition, currently claimed as low back condition and lumbar spine condition.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for bilateral hearing loss and for back condition, currently claimed as low back condition and lumbar spine condition (hereinafter, back condition), the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in April 1994, denied the Veteran's claim for service connection for bilateral hearing loss and for back condition on grounds that left ear hearing loss was not incurred or aggravated in service nor did it manifest to a compensable degree within one year of separation; right ear hearing loss which existed at entry to service was not aggravated or worsened by service; and that his in-service back injury was treated briefly in service with no chronic associated functional impairment clinically demonstrated in later service records or at separation.  The RO notified the Veteran of its decision, and of his appellate rights, but the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's April 1994 rating decision includes the following new and material evidence.  Evidence pertinent to the Veteran's bilateral hearing loss claim includes a statement from a fellow veteran, statements from the Veteran himself, and a May 2012 VA examination.  The September 2001 statement from another veteran, who served with the Veteran in the Marine Corps, disclosed that the Veteran was exposed to an explosion while working on an LTV (amphibian tractor) in February 1963 in Subic Bay, Philippines.  In July 2011, the Veteran stated that in March 1962 he experienced acoustic trauma from an explosive that detonated in training, that he failed a hearing test performed by a dam-building company he worked for after separation from military service, and that he has suffered from hearing loss ever since service.  A May 2012 VA examination of the Veteran's hearing determined, inter alia, that the Veteran's hearing loss was less likely as not caused by his noise exposure during military service.  However, the examiner does not appear to have considered these statements, and the claims file does not contain any records related to this new evidence or adequate documentation of the RO attempts to obtain those records.

New and material evidence pertinent to the Veteran's back condition claim includes statement from a fellow veteran, his own statements, additional VA and private treatment records, and May 2012 VA examination.  As mentioned above, another veteran, who served in the Marine Corps with the Veteran, stated that he saw the Veteran injured in February 1963 while working on an onan generator and that the Veteran was transferred to Subic Bay Hospital in the Philippines for medical treatment:  the Veteran sustained burns on his arms, ran, and injured his back when he fell hard on a ramp.  In July 2011, the Veteran stated that he was hospitalized in the Philippines where he was treated for severe burns to his arms and face after he caught fire and ran into a cargo door; the Veteran claimed to also have sustained a severe back injury but claimed that he did not inform his treating physicians of his back pain because his burns were so painful.  He also asserted that he has suffered back pain ever since service.  In July 2012, the Veteran stated that "Dr. White" performed low back surgery after his discharge from the military and that his back was broken in three places.  In another July 2012 statement, the Veteran alleged that a "Dr. Adamis" gave him shots in his back along with pain pills after discharge.  Finally, in yet another July 2012 statement, the Veteran alleged that he had separated from the Marine Corps due to his severe back injuries.  Private treatment records from March 1996 to April 1997 indicate that the Veteran was involved in a car accident in January 1996, which resulted in pain in his low back; that he previously underwent a laminectomy and fusion by Dr. White; and that he complained of back pain.  The May 2012 VA examination of the Veteran's back determined, inter alia, that the Veteran's back condition was less likely as not caused by his military service.  During that examination, the Veteran discussed his back surgery in 1972 with Dr. White and also revealed that he had filed a worker's compensation claim in or around 1969-1970 for injury to his back which resulted from a fall off scaffolding while working for a dam-building company.  However, records related to these incidents or events (and other newly-disclosed back-related occurrences) are missing from the claims file, and there is inadequate documentation of the RO's efforts to obtain those records.

This evidence was not before adjudicators when the Veteran's claim was last denied in April 1994, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss and for back condition, and raises a reasonable possibility of substantiating the claims.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claims of entitlement to service connection for bilateral hearing loss and for back condition are reopened, and to this extent only, the appeal is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran has reported that he was either treated or assessed for hearing loss or back injuries or conditions by or at the various providers or facilities listed below.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Hearing loss records

In a July 2011 statement, the Veteran revealed that he underwent testing of his hearing by the State of Montana while he was employed with Morrison Knutson.  He states that he failed that hearing test.  The claims file contains no record of any hearing test or such test results from either Morrison Knutson or the State of Montana from the late 1960s to the early 1970s.

Back condition records

In a July 2011 statement, the Veteran wrote that he had received medical treatment from a hospital in the Philippines.  A September 2001 statement from another veteran indicates that the Veteran received treatment from the Subic Bay Hospital in the Philippines in or around February 1963.  A February 25, 1963 service treatment record appears to summarize the treatment the Veteran received for a burn accident at Station Hospital, U.S. Naval Station in San Francisco, California.  However, the claims file does not contain any hospital treatment records from either Subic Bay Hospital, Philippines, or Station Hospital, U.S. Naval Station, San Francisco California, from around or about February 1963.

In the August 1993 VA examination of the Veteran's back, the examiner noted that the Veteran was seen by Dr. Whitenzaw in Spokane, Washington for back issues, and that the physician took x-rays of the Veteran's back, which showed a fractured vertebrae at L5.  The examiner also noted that the Veteran saw Dr. White in Spokane, Washington, who performed back fusion and laminectomy surgery on the Veteran in 1972.  In a July 2, 2012 VA Form 21-4142, the Veteran stated that Dr. White performed low back surgery after he was discharged from the military.  It is unclear whether Dr. Whitenzaw and Dr. White are the same individual, and the claims file contains no treatment records from physicians with either of these names, dated in or around 1972.

A private medical record dated March 18, 1996, indicates that the Veteran was in a car accident in or around January 1996, which caused him lower back pain.  That record shows that he was treated at Kootenai Hospital in Idaho.  It also suggests that x-rays of the Veteran's cervical and lumbosacral spine may be found at the office of Dr. Cipriano in Sandpoint, Idaho.  The claims file contains no records from Kootenai Hospital of Idaho or Dr. Cipriano of Idaho, dated in or around 1996.

A private medical record dated April 18, 1997, indicates that the Veteran had received treatment from a myotherapist in Missoula, Montana, yet the claims file contains no such records.

In the May 2012 VA examination of the Veteran's back, the Veteran told the examiner that after leaving the military he had worked as a finish cement worker for a dam-building company in Libby, Montana called Morrison Knutson.  While working for this company, the Veteran fell from scaffolding and injured his back in or around 1969-1970.  He divulged to the examiner that he had filed a worker's compensation claim for this injury.  Additionally, the examiner noted that the Veteran had seen Dr. Odamas in Libby, Montana for complaints of back pain for about 4-5 years, who had treated the Veteran with a brace, pain medications, and cortisone injections in the spine.  The examiner also noted that the Veteran had then seen about 4-5 physicians in the Kalispell and Libby areas of Montana but had denied receiving any treatment from them.  In a June 2, 2012 VA Form 21-4142, the Veteran reported that he had received shots in his back and pain pills from Dr. Adamis after his discharge from military service.  It is unclear whether Dr. Odamas or Dr. Adamis are the same individual, and the claims file contains no records from Dr. Odamas, Dr. Adamis, Dr. Whitenzaw, or Dr. White (who also may or may not be the same individual), dated from the late 1960s to the early to mid 1970s.  Also missing from the claims file are any records related to a worker's compensation claim filed by the Veteran in or around that time.

In addition, in an April 1994 VA Form 119, the RO requested all records from the Spokane, Washington VA Medical Center (VAMC) from 1966 to the present time.  An addendum noted on the form ambiguously states that information loaded into DHCA never returned any appointments/treatment.  The claims file contains only treatment records from the Spokane, Washington VAMC from December 1999 to March 2012.  Treatment records from 1966 to November 1999 from the Spokane, Washington VAMC are not included in the claims file.
Military records

In a July 2, 2012 VA Form 21-4138, the Veteran alleges that his military records are not correct, but he does not explain why or how they are incorrect.  The Veteran should be consulted so that he may clarify his statement and explain why he believes that his military records are incorrect.  If he identifies any missing records, those should be obtained and associated with the claims file.

In a July 2012 statement, the Veteran claimed that he was no longer capable of performing his military duties after he was hospitalized for burns in or around February 1963 and consequently left the Marines.  He also stated that he was not allowed to continue on with his company and was held back because of his injuries.  There are no personnel or other military records in the claims file concerning these allegations.

The records listed above should be obtained, if possible, and associated with the claims file.  If it is not possible to obtain any of these records, detailed documentation of those efforts and outcomes should be associated with the claims file.  Where necessary, the Veteran should be consulted to acquire any additional information needed to obtain the above missing records.  Additionally, the Veteran should be notified if any records sought are not obtained; this notice should include explanation of the efforts taken to obtain them, and describe further action, if any, to be taken.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a May 2012 VA examination report indicating, in effect, that it is unlikely that the Veteran's bilateral hearing loss and back condition are related to service.  The Board finds, however, that the May 2012 VA opinions for bilateral hearing loss and back condition are inadequate, inasmuch as they failed to consider all of new and material evidence submitted by the Veteran and failed to consider records, now missing, that should have been associated with the claims file.  A new addendum opinion, or a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities on appeal, especially with respect to Dr. Whitenzaw and/or Dr. White, and Dr. Odamas and/or Dr.Adamis.  Ask the Veteran to provide any further information related to his worker's compensation claim.  Also, request that the Veteran explain and identify how his military records are incorrect.

2. After acquiring this information and obtaining any necessary authorization, attempt to obtain and associate any outstanding pertinent records with the claims file.

Non-federal records to be obtained include the following:

* medical records, including hospital, treatment records, and x-rays, of Dr. White and/or Dr. Whitenzaw of Spokane, Washington, from in or around 1972, relating to the Veteran's back condition;
* medical records from Kootenai Hospital in Idaho, from in or around 1996, relating to the Veteran's back condition;
* medical records, including x-rays, of Dr. Cipriano in Sandpoint, Idaho, from in or around 1996, relating to the Veteran's back condition;
* medical or treatment records of a myotherapist in Missoula, Montana, from in or around 1997, relating to the Veteran's back condition;
* records, including any medical reports, considered in any determination of the Veteran's claim for worker's compensation in or around the late 1960s to the early 1970s from the State of Montana;
* medical records of Dr. Adamis and/or Dr. Odamas of Libby, Montana, from the late 1960s to the early 1970s, relating to the Veteran's back condition; and 
* medical records, including any audiometric test results or reports, from either the State of Montana or Morrison Knutson, from the late 1960s to the early 1970s, relating to the Veteran's hearing loss.

Federal records to be obtained include the following:

* clinical or hospital records from the U.S. Navy Hospital, in Subic Bay, Philippines, from about February 1963;
* clinical or hospital records from the Station Hospital, U.S. Naval Station in San Francisco, California, from about February 1963;
* clinical or hospital records from Spokane, Washington VAMC or Hospital, from 1966 to November 1999; 
* any military records that are missing from the claims file that have been identified by the Veteran; and
* the Veteran's official military personnel file.

If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action, if any, to be taken.

3. After the foregoing development has been completed to the extent possible, obtain an addendum to the May 2012 opinion for the Veteran's back condition, if possible, or afford the Veteran a new examination with an appropriate examiner, to determine the nature and etiology of his claimed back condition.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the Veteran's back.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  

The examiner is asked to furnish an opinion with respect to the following question(s):

* Whether the Veteran manifested arthritis or an organic disease of the nervous system of the back/spine within one year of his service discharge in March 1966?  If so, what were the manifestations?

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record to include any of the Veteran's lay statements regarding the onset and continuity of symptomatology.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  If an opinion cannot be reached without resorting to speculation, then the examiner should clearly state why such an opinion would be speculative (e.g., a determination cannot be made based upon the current state of medical knowledge).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large.  If deemed necessary, the examiner should identify whether additional procurable data is required in this case.

4. After the foregoing development has been completed to the extent possible, obtain an addendum to the May 2012 opinion for the Veteran's bilateral hearing loss, if possible, or afford the Veteran a new examination with an appropriate examiner, to determine the nature and etiology of his claimed back condition.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to furnish an opinion with respect to the following issue(s):

* What is the significance, if any, of the apparent decrease in the Veteran's left ear hearing from his November 1961 entrance examination to his February 1966 exit examination?
* If the November 1961 audiometric test results reveal hearing loss upon entry to service, was any pre-existing hearing loss found was aggravated by service?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing an opinion, the examiner is also asked to discuss the following:

* define sensorineural hearing loss and describe its causes;
* address the Veteran's assertion that he has suffered from hearing loss ever since service;
* discuss the significance, if any, of the decrease in the Veteran's left ear and right ear hearing shown from his entry examination to his exit examination;
* if pertinent to the examiner's conclusion, elaborate upon the Veteran's history of recreational and occupational noise exposure and explain its impact, if any, on the examiner's conclusion concerning the cause or aggravation of any current right and/or left hearing loss disability; and
* if the cause of the Veteran's hearing loss disability is attributed to something other than his military service, the examiner should explain why she or he believes that Veteran's hearing loss disability was caused the something other than his military service.

In rendering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record to include any of the Veteran's lay statements regarding the onset and continuity of symptomatology.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  If an opinion cannot be reached without resorting to speculation, then the examiner should clearly state why such an opinion would be speculative (e.g., a determination cannot be made based upon the current state of medical knowledge).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large.  If deemed necessary, the examiner should identify whether additional procurable data is required in this case.

5. If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued, before the claims file is returned to the Board, if otherwise in order.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


